SEPARATE OPINION.
Williams, J.
I concur in quashing the record in the State Board of Equalization, levying a tax of two per cent upon the property of the relator, under section 7723e of the act of 1895, referred to in the opinion, on the ground that said section of the act is in conflict with the Constitution for the reasons stated in the opinion. I am not prepared to agree that, because this section is invalid, the whole act, providing for the assessment of the character of property therein described must be declared void.
I do not think that we can look beyond the return of the Board of Equalization in this proceeding; and the record of said Board does not show that the situs of the property of relator is outside of the limits of this State.
G-antt, C. J., Burgess and Brace, JJ., agree in these views.